WOODROUGH, Circuit Judge
(dissenting).
My conclusion is contrary to that reached by the majority of the court. It seems to me that the six-year statute of limitations was not tolled in this ■ case. *607The corporation defendant complied with Section 7494 of the Minnesota Statutes and so remained at all times throughout the limitation period completely amenable to process upon its agent in the state. The literal wording of the tolling statute (Sec. 9200) does not extend to corporations at all without judicial reasoning and 1 think that there is no sound basis in reason for deciding that the statute was tolled. Neither d'o I find a basis for so deciding in the expressions which the Supreme Court of Minnesota used when it was not thinking or talking about corporations, but was passing on suits against individual persons who had departed from and were living in the flesh outside of the state beyond the reach of personal process.
In addition to the vast array of learning and authority able counsel for the defendant have presented against the claim that the statute was tolled, I am impressed that Section 7494 itself indicates legislative intent that the statute of limitations should not be tolled against the corporations which avail themselves of its provisions and on quitting business designate their agents for service in the state. It says that the agency shall continue as long as any cause of action survives against the corporation and I take that to imply that the survivor shall be no longer on account of anything done by corporations under the authority of the statute.
I would reverse.